Title: To James Madison from John Graham, 29 August 1808
From: Graham, John
To: Madison, James



Dear Sir,
Department of State 29th. Augt 1808.

I had the Honor to receive last night your Letter of the 26th. Inst and this Morning I have done what it directed me to do.
I took the Liberty in my last, to give an Opinion that it would be right and proper to put the People in possession of the facts connected with our Foreign Relations, for the most dishonorable and unfair means are used to deceive them, on this point; and on the eve of a general Election, such deception may be fatal to the best Interests of the Country.
It is said that Genl. Pinkney & Mr. Strong are fixed on as the Federal Candidates for the Presidency & Vice Presidency and I assure you their Friends here are very sanguine in the beleif that they will be elected.  With Sentiments of Sincere Attachment & great Respect I have the Honor to be, Sir, Your Most Obt Sert

John Graham

